DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 5/10/2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20200381057 to Park et al. (“Park”) in view of U.S. Patent/Publication No. 20190392910 to Lee et al. (“Lee”).  
Examiner’s note: cited publication above with effectively filed date having support for teachings in above publication.
As to claim 1, Park teaches substantially the claimed invention, including: a method (such method found in at least FIG. 8, FIG. 13 and FIG. 17) comprising: receiving, by a processing device, a request to perform an erase operation on a memory device (As found in FIG. 1 processing device 300 performs an erase request through controller 200 on memory device 100; also see at least FI. 8: Erase Command); executing a portion of the erase operation during a first time period (As found in at least FIG. 8: at least portion of Erase is 
While the teachings of Park perhaps may not expressly include durations (determination thereof) for the portion of the erase operation as now found in claims dated 5/10/2021, at least FIG. 10 clearly obviates a duration for the portion of the erase operation, and this determination duration is clearly presented as ERAPLS1; while at least FIG. 8 teaches determination duration of a suspend period that follows the portion of the erase operation.
Moreover, in complete agreement and complementarily, Lee in at least FIG. 20 teaches determining a duration for executing a portion of the erase operation, wherein the erase operation is to be suspended upon expiration of the determined duration; executing a the portion of the erase operation during a first time period; responsive to detecting the expiration of the duration for executing the erase operation, executing an erase suspend operation to suspend the erase operation during the first time period (As found in at least FIG. 20: determining duration for executing portion of erase operation: from T0 to T1; where erase operation is suspended upon expiration of the duration at T1; the erase operation is executed during the duration T0-T1 period; and responsive to detecting the expiration of the erase operation duration, an erase suspend operation is executed at T2: “Suspend”).
Park and Lee are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include erase and suspend erase operations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Park as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Lee also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present application and as found in at least [0004] in Lee: To retrieve data from the flash memory, the memory system may perform a suspend operation to suspend a program or erase operation that is currently being performed, and then, perform a read operation for data retrieval. After retrieving the data, the memory system may perform a resume operation to resume the suspended program or erase operation according to a resume command. Indeed, both Park and Lee provide 
Therefore, it would have been obvious to combine Park with Lee to make the above modification.

As to claim 2, Park teaches a sequence of the first time period and the second time period is repeated until an execution of the erase operation completes (As found in at least FIGS. 8, 13 and 17).
As to claim 3, Park teaches detecting the completion of the suspend operation further comprises receiving a notification that the suspend operation is complete (At the most fundamental level, in order for something that has been actively and deliberately suspended to resume its former activity there must be also an active and deliberate notification to do so; nevertheless, as found in at least [0133-0134]: suspend erase, perform other operations, other operations completed, resume erase).
As to claim 6, see rejection to at least claim 1; moreover, also at least FIGS. 8, 13 and 17 provide evidence anticipating: executing at least one of an erase suspend operation, an erase resume operation, or an erase complete operation during the first time period.
As to claim 7, Park teaches the one or more commands are at least one of a read operation, a write operation, or a garbage collection operation at the memory device (As found in at least [0049]: suspend erase to perform, under a relevant fundamental command, a read operation).
claim 8, Park teaches executing a second portion of the erase operation during a subsequent sequence of the first time period; executing the erase suspend operation to suspend the erase operation during the subsequent sequence of the first time period; responsive to detecting a completion of the erase suspend operation, determining whether one or more commands directed to the memory device are received, from a controller, during a third time period; and responsive to determining that no commands directed to the memory device are received during the third time period, executing the erase resume operation to resume the erase operation on the memory device (As found in at least FIGS. 8, 13 and 17: executing a second portion of the erase operation during a subsequent sequence of the first time period).
As to claim 9, see rejection to at least claim 1; wherein the system is as found in at least FIGS. 1, 18, 19, 20, i.e., 300/500 in FIG. 1.
As to claim 10, see rejection to at least claim 2.
As to claim 11, see rejection to at least claim 3.
As to claim 14, see rejection to at least claim 1 and 9.
As to claim 15, see rejection to at least claim 6.
As to claim 16, see rejection to at least claim 8.
As to claim(s) 17-18, see rejection to at least claim 1; moreover, Park teaches in [0056]: memory controller 200 in FIG. 1 executes firmware stored therein; in [0217]: memory buffer, used as a working memory, stores code and commands which are executed by the processor 1010 in FIG. 18; that is, Park 
As to claim 19, see rejection to at least claim 4.
As to claim 20, see rejection to at least claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20200381057 to Park et al. (“Park”) in view of U.S. Patent/Publication No. 20190392910 to Lee et al. (“Lee”), further in view of U.S. Publication No. 20150205539 to Moon et al. (“Moon”).  
As to claim 4, while Park teaches a completion of execution of the erase operation (As found in at least FIG. 13).
Park may not expressly teach responsive to such completion of execution of the erase operation: receiving, by the processing device, a feedback corresponding to the execution of the erase operation; and updating the first time period and the second time period based on the feedback.   
However in complement and relevantly Moon teaches responsive to such completion of execution of the erase operation: receiving, by the processing device, a feedback corresponding to the execution of the erase operation; and 
Park and Moon are analogous art because they are from the same filed of endeavor regarding memory devices that may require erase operations that may benefit from time adjustments.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Park as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Moon also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Park teaches in completing an erase cycle there may be times when such erase is temporarily suspended and upon completion of such suspension erase continuous to a final erase completion; and that such erase-suspend-erase operation may repeat a number of times until the final erase completion. Moon teaches that erase operations may include dynamic time adjustments until completion, and such time adjustments may include faster erase and slower erase operations depending on number of memory blocks to be erased; one of ordinary skill in the art would easily recognize that Parks erase-suspend-erase could very well benefit from Moon’s dynamic time adjustments of erase operations: upon a first suspend, feedback information made available to Park’s 
Therefore, it would have been obvious to combine Park with Moon to make the above modification.
As to claim 5, see rejection to at least claim 1; moreover Park teaches the feedback corresponds to a plurality of actual execution times of the erase operation and the one or more commands (As found in at least FIGS. 8, 13: plurality of execution times and commands).
As to claim 12, see rejection to at least claim 4.
As to claim 13, see rejection to at least claim 5.
			Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827